United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                    December 15, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                   No. 04-60734
                                 Summary Calendar


                         ZAFAR MAHMOOD; NAGHAMA BEGUM;
                           FAHAD ZAFAR; NASMIN ZAFAR,

                                   Petitioners,

                                      versus

                 ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                             --------------------
                    Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A78 567 231
                              BIA No. A78 567 232
                              BIA No. A78 567 233
                              BIA No. A78 567 234
                             --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

       Zafar Mahmood (“Mahmood”), his wife, Naghama Begum (“Begum”),

and their two sons, Fahad and Nasim Zafar, all of whom are

nationals and citizens of Pakistan, petition for review of an order

from       the   Board   of   Immigration   Appeals   (“BIA”)   affirming     the

immigration judge’s (“IJ”) decision to deny their application for

withholding of removal under the Immigration and Nationality Act



       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-60734
                                     -2-

(“INA”) and withholding of removal under the Convention Against

Torture (“CAT”) and to grant their application for voluntary

departure.

       The respondents contend that they are entitled to withholding

of removal under the INA because Mahmood’s treatment by police at

two Pakistan People’s Party (“PPP”) rallies in 1974 constituted

persecution on account of his political views.                Mahmood testified

that police hit him with a wooden stick and kicked him in the back

during the first rally and shot in his direction at both rallies.

However, because Mahmood did not indicate that his beating was

severe or that he required medical attention after the beating and

because there is no indication that police singled Mahmood out

based on his identity, his treatment by police did not amount to

persecution.     See Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir.

1996). Furthermore, Mahmood did not encounter any further problems

with police either before his departure from Pakistan in 1976,

during his visits to Pakistan while he lived in Saudi Arabia, or

during    his   subsequent     four-year    stay     in    Pakistan     until   his

departure for the United States in 1992, and he did not testify

that     he   feared   persecution      upon   his        return   to   Pakistan.

Accordingly, the respondents have not shown that a reasonable

factfinder would be compelled to find that Mahmood’s experiences

were   sufficient      to   establish   a   clear    probability        of   future

persecution.      See INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992); Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
                              No. 04-60734
                                   -3-

       The   respondents   also   argue   that   they   are   entitled    to

withholding of removal under the CAT because Mahmood’s treatment

during the rallies and Mahmood’s brother’s treatment by police

amounted to torture and it is more likely than not that Mahmood

will be tortured upon his return to Pakistan.           Because Mahmood’s

treatment does not amount to persecution, it also does not meet the

higher bar of torture.     See Efe v. Ashcroft, 293 F.3d 899, 907 (5th

Cir.    2002).     Furthermore,    Mahmood    has   offered   no   evidence

indicating that he will be tortured upon his return to Pakistan.

Accordingly, the respondents have not shown that a reasonable

factfinder would be compelled to find that it is more likely than

not that Mahmood will be tortured upon his return to Pakistan.           See

8 C.F.R. § 208.16(c)(2); Elias-Zacarias, 502 U.S. at 483-84.

       The respondents challenge the IJ’s determination that they

were not eligible for asylum or cancellation of removal.           However,

they clearly stated at the evidentiary hearings that they were not

applying for these forms of relief.          Therefore, they have waived

their right to raise these issues on appeal.         See United States v.

Olano, 507 U.S. 725, 733 (1993).

       The respondents’ petition for review is DENIED, and their

motion for appointment of counsel on appeal is DENIED.